Case 1:21-cv-00081-SEB-MJD Document 116 Filed 06/11/21 Page 1 of 2 PageID #: 6659



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


   ELI LILLY AND COMPANY, and
   LILLY USA, LLC

                       Plaintiffs,

             v.                                           No. 1:21-cv-81-SEB-MJD

   U.S. DEPARTMENT OF HEALTH AND
   HUMAN SERVICES, et al.,

                       Defendants.


  DEFENDANTS’ MOTION TO MANUALLY FILE THE ADMINISTRATIVE RECORD

          On June 3, 2021, the Court ordered Defendants to produce the administrative record for the

  Health Resources and Services Administration’s (“HRSA”) May 17, 2021 letter on or before June 11,

  2021. ECF No. 110. The administrative record comprises approximately 8,127 pages of material,

  requiring approximately 1368 megabytes of electronic storage. Defendants understand that the

  CM/ECF system accepts files of up to 35 megabytes. Electronically filing the administrative record

  would therefore require dividing the record into approximately 39 separate files and uploading each

  file individually, which would be a highly burdensome task. Accordingly, Defendants respectfully

  request leave to file the administrative record manually rather than filing it electronically through the

  CM/ECF system.

          If granted leave to file the administrative record manually, Defendants will provide an

  electronic copy of the administrative record on physical storage media in the form of a DVD-ROM

  or a USB drive to the Clerk’s Office to maintain for public access, and with this motion are

  electronically filing through CM/ECF the index to the administrative record and the certification of

  the administrative record. If the Court prefers, Defendants can also provide a courtesy electronic copy
Case 1:21-cv-00081-SEB-MJD Document 116 Filed 06/11/21 Page 2 of 2 PageID #: 6660



  of the administrative record to chambers or file through CM/ECF a Joint Appendix containing the

  portions of the administrative record cited by the parties at the close of briefing on Defendants’

  forthcoming motion for summary judgment. The relief requested will not affect Plaintiffs’ access to

  the administrative record, as Defendants have already provided Plaintiffs’ counsel with access to an

  electronic copy of the administrative record through a file-sharing system.

         Defendants appreciate the Court’s consideration and respectfully request entry of the attached

  proposed order. 1

  Dated: June 11, 2021                                   Respectfully submitted,

                                                         BRIAN D. NETTER
                                                         Deputy Assistant Attorney General

                                                         MICHELLE R. BENNETT
                                                         Assistant Branch Director

                                                          /s/ Kate Talmor
                                                         KATE TALMOR
                                                         RACHAEL WESTMORELAND
                                                         JODY D. LOWENSTEIN
                                                         Trial Attorneys
                                                         U.S. Department of Justice
                                                         Civil Division, Federal Programs Branch
                                                         1100 L Street, N.W.
                                                         Washington, D.C. 20005
                                                         (202) 305-5267
                                                         kate.talmor@usdoj.gov
                                                         Attorneys for Defendants




         1
          Defendants have not had the opportunity to confer with Plaintiffs’ counsel due to the
  unexpected need for the relief requested.
                                                    2
